GILBERT, Circuit Judge
(dissenting). Did the accident occur ’on the date when the insured received the injury to his head, or did it occur later, when he became disabled as a result of that injury? I submit that in all cases of accident insurance the accident insured against is the occurrence of the bodily injury “through external, violent, and accidental means,” which becomes the cause of the death or disability of the insured, and that the accident in this case occurred when the insured received the blow whch in its subsequent development produced disability, insanity, and death. After such an injury is inflicted, it cannot be said, with any due regard to the meaning of the language employed in the policy, that the development of the injury or any of its subsequent changing phases may be regarded as the accident which is insured against. The date when the insured in this case became disabled by reason of the suffering in his head was not the date of his accident. That disability so developed on that date was not the result of any “external, violent, or accidental means” occurring on that date, but was the natural result and progress of an injury which had occurred six days prior thereto. Suppose the injury, at first apparently trivial, had gradually and during a period of six days developed into disability; could it be said that such development in any of its stages constituted an accident subsequent to the happening of the injury which was its cause ? It may well be doubted whether the policy of insurance in this cause renders the defendant in error liable for an accident of the nature of that which occurred to the insured. In the policy it is stipulated as follows:
“The Insurance under this policy shall extend only to physical bodily injury resulting in disability or death, as hereinafter expressed, and which shall be effected, while this contract is in force, solely by reason of and through external, violent, and accidental means, within the terms and conditions of this contract, and which shall, independently of all other causes, immediately, wholly, totally, and continuously, from the date of the accident causing the injury, disable the insured, and prevent him from doing or performing any work, labor, business, or service, or any part thereof, within the conditions of this contract”
The parties to the contract had the right to stipulate that the insurance company would be liable for no accident which did not produce immediate disability. They might agree that the company would assume no responsibility for an accident which was deemed trivial at the time when it occurred, but which at a subsequent date might develop into disability. They have used such language in this contract, and have declared as clearly as words could express it that the company assumes no risk whatever for death or disability resulting from an accident which was not productive of immediate and continuous disability or death; and none of the other provisions of the policy, in my judgment, is inconsistent with or operates to modify this plain provision.
But, whatever may have been the liability assumed by the defendant in error, I think it is clear that in this case the notice demanded by the policy was not given. The required notice was not a notice of *70the cause of the disability or death, but a notice of the accident itself, and of its cause. As was stated by the trial court, the exacted notice was not of the class of those which are held void as being unreasonable. The notice not having been given within the stipulated time, I think the defendant in error is absolved from liability.